Citation Nr: 0904444	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  03-23 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for an 
inversion injury of the right ankle, status post open 
reduction internal fixation with mild strain, prior to July 
21, 2008. 

2.  Entitlement to a rating in excess of 10 percent for an 
inversion injury of the right ankle, status post open 
reduction internal fixation with mild strain, from July 21, 
2008 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to December 
2000.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2002 rating 
decision, by the Anchorage, Alaska, Regional Office (RO), 
which granted service connection for inversion injury in the 
right ankle, status post open reduction internal fixation 
with mild strain, and assigned a 0 percent rating, effective 
January 1, 2001.  The veteran perfected a timely appeal to 
that decision.  

In August 2005, the Board remanded the case to the RO for 
evidentiary development.  Following the requested 
development, supplemental statements of the case (SSOCs) were 
issued in March 2006 and May 2006.  

In September 2006, the Board again remanded the case to the 
RO for further evidentiary development.  Subsequently, in 
September 2008, the RO increased the evaluation for inversion 
injury of the right ankle, status post open reduction 
internal fixation with mild strain, from 0 percent to 10 
percent, effective July 21, 2008.  That, however, is not the 
highest possible rating, so the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  An SSOC was issued in 
September 2008.  


FINDINGS OF FACT

1.  For the period prior to July 21, 2008, the veteran's 
right ankle disability was manifested by full range of 
motion, without report of pain or functional limitation.  

2.  From July 21, 2008, the right ankle disability has been 
manifested by complaints of pain with moderate limitation of 
motion.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for an inversion injury of the right ankle from 
January 1, 2001, through July 20, 2008 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2008).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for an inversion injury of the right ankle, status 
post open reduction internal fixation with mild strain, from 
July 21, 2008 forward, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

According to the U.S. Court of Appeals for the Federal 
Circuit, any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2001 from the RO to the veteran which 
was issued prior to the RO decision in February 2002.  
Additional letters were issued in October 2005, October 2006, 
and July 2007.  Those letters informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The content of the above-noted letters provided to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  The veteran was provided an opportunity 
at that time to submit additional evidence.  The veteran was 
subsequently afforded a VA compensation examination in July 
2008.  In addition, the May 2003 SOC, the March 2006 SSOC, 
the May 2006 SSOC, and the September 2008 SSOC each provided 
the veteran with an additional 60 days to submit additional 
evidence.  Thus, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in October 2006 and July 2008.  

In light of the August 2005 and September 2006 Board remands, 
the Dingess letters issued in October 2006 and July 2008, and 
the September 2008 SSOC, the veteran was informed of the 
criteria for establishing increased ratings for an inversion 
injury of the right ankle.  Specifically, the veteran was 
told that ratings were assigned with regard to severity from 
0 percent to 100 percent, depending on the specific 
disability.  Therefore, the veteran has been provided with 
all necessary notice regarding his claims for increased 
evaluations.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claims under the VCAA.  Therefore, 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  Such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish a higher evaluation for an inversion 
injury of the right ankle, given prior Board remands, given 
that he has been provided all the criteria necessary for 
establishing higher evaluations, and considering that the 
veteran is represented by a highly qualified veterans service 
organization, there has been essential fairness.  


II.  Factual background

The service medical records indicate that the veteran injured 
his right ankle when he fell into a ditch in Korea in 1983; 
he required a cast for several months.  

The veteran's claim for service connection (VA Form 21-526) 
was received in January 2001.  In conjunction with his claim, 
the veteran was afforded a VA examination in May 2001; at 
that time, he reported injuring his right ankle and he 
reported pain with overuse.  He also reported similar pain in 
the left ankle with distance running.  On examination, the 
veteran had a full range of motion of all joints; all joints 
were stable and pain free.  Deep tendon reflexes were 2+ and 
equal in the upper and lower extremities.  Gait, stance, 
balance, and sensory were normal.  Straight leg raising was 
negative to 90 degrees bilaterally.  The pertinent diagnosis 
was mild strain, bilateral ankles, in quiescent state.  

An x-ray study of the right ankle, dated in November 2002, 
revealed pes planus deformity with some remodeling associated 
with medial malleolus likely related to prior trauma; there 
was also some remodeling of the anterior tibular articular 
surface likely of similar origin.  No other space narrowing 
was identified; and no other specific findings related to 
pain were observed.  On January 24, 2003, the veteran was 
seen for complaints of right lateral ankle pain.  The 
examiner recommended arch supports for pes planus, which he 
opined was the likely cause of ankle pain.  The pertinent 
diagnosis was ankle pain due to pes planus.  

At another VA examination in March 2003, it was noted that 
the ankles were normal in appearance.  There was mild lateral 
joint line tenderness in the ankles; no effusion was noted.  
Range of motion was with crepitus at both ankles.  Ankle 
extension was limited to 60 degrees, flexion at 90 degrees, 
eversion at 20 degrees, and inversion at 45 degrees.  Motor 
strength was 5/5 at the ankles.  X-ray study revealed small 
osteophytes of the right medial and lateral malleoli which 
were presumably related to previous sprains; the right ankle 
was, otherwise, radiographically negative; the left ankle was 
negative.  The final diagnosis was left ankle arthralgia of 
uncertain etiology.  

In September 2004, the veteran was seen for follow up 
evaluation of chronic right ankle pain.  The assessment was 
right ankle arthritis.  

The veteran was afforded another VA examination in July 2008, 
at which time he reported that his right ankle disorder had 
gotten progressively worse.  The veteran indicated that he is 
unable to stand for more than a few minutes, and he is able 
to walk 1/4 mile.  The veteran reported problems with pain, 
stiffness, instability, weakness, and occasional effusion.  
The veteran reported severe flare-ups every 3 to 4 months.  
On examination, gait was normal.  Dorsiflexion was from 0 
degrees to 15 degrees, with pain starting at 15 degrees.  
Plantar flexion was from 0 degrees to 40 degrees, with pain 
starting at 40 degrees.  There was no limitation of motion on 
repetitive use.  No ankylosis was noted.  The right ankle had 
mild inversion instability with 5 degrees of valgus 
deformity.  X-ray study of the right ankle revealed evidence 
of blunted osteophyte at the tip of the lateral malleolus and 
medial malleolus that represented degenerative changes.  The 
pertinent diagnosis was chronic inversion sprain of the right 
ankle.  The examiner stated that the veteran's ankle 
disability caused decreased mobility, problems with lifting 
and carrying, and decreased strength in the lower extremity.  

III.  Legal analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2008).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.  Staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The RO has assigned a staged rating 
for the veteran's right ankle disorder, and the Board agrees 
that there has been a change in the severity of the 
disability during the claim and appeal period.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45.  After the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

The Board must determine the credibility and probative value 
of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein (Board has duty to 
assess the credibility and weight of the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The veteran's right ankle disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 
5271 provides ratings based on limitation of motion of the 
ankle.  Moderate limitation of motion of the ankle is rated 
as 10 percent disabling; and marked limitation of motion of 
the ankle is rated as 20 percent disabling.  38 C.F.R. 
§ 4.71a.  A 20 percent is the maximum evaluation provided 
under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2008).  According to Plate II of the 
Schedule for Ratings Disabilities, normal dorsiflexion of the 
ankle is zero to 20 degrees; and normal plantar flexion is 
zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2008).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  The criteria pertaining to degenerative arthritis 
under Diagnostic Code 5003 instruct to rate degenerative 
arthritis established by X-ray findings on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Where, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned where there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
These ratings may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

As noted above, a February 2002 rating action granted service 
connection for inversion injury in the right ankle, status 
post open reduction internal fixation with mild strain, and 
assigned a 0 percent rating, effective January 1, 2001; 
subsequently, in September 2008, the RO increased the 
evaluation for the right ankle disability from 0 percent to 
10 percent, effective July 21, 2008.  

At no time during the appeal is the veteran shown to have 
malunion or nonunion of the tibia and fibula, ankylosis of 
the right ankle, ankylosis of subastragalar or tarsal joint, 
or malunion of the os calcis or astragalus.  Therefore, 
Diagnostic Codes 5262, 5270, 5272, and 5273 are not 
applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 
5272, 5273 (2008).  


A.  Compensable evaluation for the right ankle prior to July 
21, 2008.

Based on review of the medical evidence of record, a 
compensable evaluation for the service-connected right ankle 
disability is not warranted for the period prior to July 21, 
2008.  Significantly, on examination in May 2001, it was 
noted that the veteran had a full range of motion of all 
joints; all joints were stable and pain free.  During the 
veteran's March 2003 VA examination, eversion was to 20 
degrees, and inversion was 45 degrees.  As noted above, 
normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2008).  In this regard, the evidence 
of record for the period in question essentially shows normal 
range of motion in the right ankle without pain and 
functional limitation.  Moreover, there is no objective 
evidence of arthritis.  Thus, a compensable rating is not 
warranted pursuant to this code, or the arthritis code, for 
the period prior to July 21, 2008; as such, a compensable 
rating is not warranted during this period.  

The record is lacking evidence which would warrant an initial 
(compensable) evaluation for the right ankle disability under 
any diagnostic code applicable to evaluation of any aspect of 
the veteran's right ankle disability prior to July 21, 2008.  
The evidence is not in equipoise, and the provisions of 38 
C.F.R. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable outcome.  

B.  Evaluation in excess of 10 percent from July 21, 2008.

With respect to limitation of motion of the right ankle for 
the period beginning July 21, 2008, the 10 percent rating 
currently assigned is appropriate and a disability evaluation 
in excess of 10 percent is not warranted.  At the veteran's 
July 2008 VA examination, plantar flexion was to 40 degrees 
with no pain, and dorsiflexion was to 15 degrees.  In 
addition, the right ankle had mild inversion instability with 
5 degrees of valgus deformity.  Moreover, x-ray study of the 
right ankle revealed findings that represented degenerative 
changes; these changes were reported to cause moderate 
impairment in the veteran's ability to lift and carry 
secondary to pain.  However, the examiner noted that there 
was no additional loss of range of motion upon repetitive 
testing.  Overall, the limitation of motion of the veteran's 
right ankle more nearly approximates moderate than marked.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5271 for limitation of motion 
for the period beginning July 21, 2008.  

The Board concludes that the veteran's current 10 percent 
rating, which contemplates moderate limitation of motion and 
the veteran's complaints of pain and limitations on lifting 
and carrying, with being careful to avoid uneven terrain, 
stairs and running, as a generous reading of the applicable 
DCs, and no higher rating is warranted.  38 C.F.R. § 4.71a, 
DC 5271; DeLuca, supra.  Marked limitation is clearly not 
shown.

Although there is evidence of arthritis during this time 
period, the assignment of a separate rating for arthritis, in 
addition to the 10 percent rating assigned under Diagnostic 
Code 5271, would violate the rule against pyramiding, by 
compensating the same disability twice based on limitation of 
motion.  In general, all disabilities, including those 
arising from a single disease entity, are rated separately, 
and all disability ratings are then combined in accordance 
with 38 C.F.R. § 4.25.  However, pyramiding, the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board is unable to find any evidence which would warrant 
an evaluation in excess of 10 percent for the right ankle 
disability under any diagnostic code applicable to evaluation 
of any aspect of the disability.  The evidence is not in 
equipoise and the provisions of 38 C.F.R. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  The appeal for an evaluation in excess of 
10 percent for right ankle disability for the period from 
July 21, 2008 forward, is denied.  

The veteran has offered statements concerning his complaints 
and symptoms.  Although he may testify about symptoms he 
perceives to be manifestations of his disability (e.g., 
increased pain and limitation of motion, etc.), the question 
of whether his disability is sufficiently severe to warrant a 
higher rating is a medical, rather than lay determination.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, his 
opinions in this regard have limited probative value.  38 
C.F.R. § 3.159(a) (2); see also Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) and Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b) (1) (2008).  In this 
case, there is no evidence that the veteran's service-
connected right ankle disability has resulted either in 
frequent hospitalizations or marked interference with 
employment.  

The preponderance of the evidence is against the claim for a 
compensable rating prior to July 21, 2008, and in excess of 
10 percent thereafter, for the service-connected right ankle 
inversion injury, status post open reduction internal 
fixation with mild strain; there is no doubt to be resolved; 
and ratings higher than those currently assigned are not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  





ORDER

Entitlement to an initial compensable evaluation for an 
inversion injury of the right ankle, status post open 
reduction internal fixation with mild strain, prior to July 
21, 2008, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
an inversion injury of the right ankle, status post open 
reduction internal fixation with mild strain from July 21, 
2008 forward, is denied.  


____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


